     Case 1:19-cv-00597 Document 44 Filed 12/11/20 Page 1 of 2 PageID #: 279




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BLUEFIELD DIVISION

JAMES E. GRAHAM II; DENNIS ADKINS;
ROGER WRISTON; and DAVID B. POLK;
on behalf of themselves and
others similarly situated; and
UNITED MINE WORKERS OF AMERICA
INTERNATIONAL UNION,

       Plaintiffs,

v.                                                     CIVIL ACTION NO. 1:19-cv-00597

JUSTICE ENERGY CO. INC.;
KEYSTONE SERVICE INDUSTRIES, INC.;
BLUESTONE COAL CORPORATION;
DOUBLE-BONUS COAL CO.; and
SOUTHERN COAL CORPORATION,


       Defendants.

                                    JOINT STATUS REPORT

       On November 6, 2020, the parties in the above-captioned case filed a “Joint Status Report.”

In that Report, the parties represented to the Court that most, if not all, claims for unpaid medical

bills had been informally resolved. The parties asked for additional time to allow Defendants to

process a small number of outstanding claims. The parties agreed to provide the Court with

another status report by December 11, 2020.

       Without waiving any claims or defenses, the parties believe that this informal process

continues to bear fruit and the parties have continued to make progress in resolving claims. In fact,

the parties believe that nearly all of the existing claims will be resolved shortly.

       Following the parties’ Joint Report on August 28, 2020, Plaintiff’s counsel contacted all of

the Plaintiffs in this case by mail to ask them to confirm or dispute whether their claims had been

paid. Plaintiffs’ counsel received reports from a small number of Plaintiffs regarding outstanding
    Case 1:19-cv-00597 Document 44 Filed 12/11/20 Page 2 of 2 PageID #: 280




claims. Plaintiffs’ counsel forwarded these claims to Defendants for resolution. Defendants

processed the remaining claims through their insurance carrier and Defendants believe that all

outstanding claims have been paid. A very small number of individual Plaintiffs are still seeking

confirmation from their healthcare providers and from collection agencies that payment was

received. The parties request additional time to allow individual Plaintiffs to obtain those

confirmations. Once confirmations have been received, but no later than January 29, 2021, the

parties will submit another status report. If the parties are able to confirm that all outstanding bills

have been paid, they believe this matter will be resolved.

Dated: December 11, 2020                       Respectfully Submitted,
                                                      /s/ Kevin F. Fagan               c
                                               Kevin F. Fagan, Esquire - WVSB No. 5216
                                               United Mine Workers of America
                                               18354 Quantico Gateway Drive, Suite 200
                                               Triangle, Virginia 22172
                                               (703) 291-2425
                                               (703) 291-2448 (fax)
                                               kfagan@umwa.org

                                               Timothy J. Baker – Pro Hac Vice
                                               United Mine Workers of America
                                               18354 Quantico Gateway Drive
                                               Triangle, VA 22172
                                               (703) 291-2418
                                               (703) 291-2448 (fax)
                                               tjbaker@umwa.org

                                               Counsel for Plaintiffs

                                               /s/ Chris Schroeck
                                               Chris Schroeck, Esq. (WV Bar #13686)
                                               302 S. Jefferson Street
                                               Roanoke, VA 24011
                                               Phone: (540) 492-4080, x211
                                               Cellular: (540) 986-5354
                                               Fax: (540) 301-1370
                                               chris.schroeck@bluestone-coal.com

                                               Counsel for Defendants



                                                 -2-
